DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on August 24, 2021 has been entered.
Applicants' arguments, filed July 26, 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Terminal disclaimers have been filed over U.S. Patents 9,682,026; 10,363,206 and 11/020,329. 
Claims 4, 23, and 24 are withdrawn from consideration. These claims are not eligible for rejoinder in their current form and must be cancelled before the application may proceed to allowance. 
 

Notice of Pre-AIA  or AIA  Status
The present application is examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11 and 20-21 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant, regards as the invention.
Claim 1 recites, “the teeth” in line 2. It appears there is insufficient antecedent basis for this limitation in the claims given there is not previous recitation of teeth. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “arginine, in free for salt form”, and the claim also recites “wherein the arginine is arginine phosphate”, which is the narrower statement of the range/limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. Accordingly, the meets and bounds of the claim are unclear. For the purposes of applying prior art, the broader interpretation will be used as directed by MPEP 2111. 


Claim Rejections – 35 U.S.C. § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 11, and 20-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kleinberg (U.S. 6,217,851 – See IDS dated 8/6/2010) in view of Norfleet (U.S. 5,505,933). 
Kleinberg teaches that oral bacteria generate acid that demineralizes tooth enamel, thereby creating a carious lesion or cavity in the tooth. One method to prevent the formation of cavities is to reduce the acids present in the oral cavity (col.1, lines 54-
 While emphasizing the importance of calcium phosphate generally, Kleinberg does not explicitly teach the addition of calcium phosphate dihydrate. 
Norfleet teaches that it was known in the art to formulate desensitizing anti-tartar dentifrices using calcium phosphates, specifically calcium phosphate dihydrate as a polishing agent.  Norfleet additionally teaches incorporation of potassium nitrate (col.13, lines 3-23) and sodium fluoride (col.10, lines 14-43). The composition may be formulated into a mouthwash or mouth rinse (col.13, lines 23-49) and in various formulations, such as mouthwashes, the proportions of the ingredients will be adjusted accordingly (col.14, lines 1-21). Norfleet teaches that soluble fluoride ion source may be sodium monofluorophosphate (col.4, lines 45-60). 
Norfleet does not teach the addition of arginine. 
It would have been prima facie obvious to one having ordinary skill in the art making the dentifrice of Kleinberg to incorporate the ingredients of Norfleet, given that the ingredients are taught to be used for the same purpose, i.e. to provide oral anti-tartar and desensitizing (see MPEP 2144.06).
Further, in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. See MPEP 2144.05. The prior art teaches that arginine is present from 5 µg/mg to 700 µg/mg (i.e. 0.5% to 


Obviousness Remarks
Applicants argue that Kleinberg teaches away from use of arginine phosphate that does not contain calcium and cariostatic anion because calcium and cariostatic anion are essential components of the Kleinberg complexes and Kleinberg does not suggest inorganic phosphates have cariostatic activities. 
Examiner disagrees. Kleinberg teaches that inorganic orthophosphate inhibits tooth dissolution and enhances tooth remineralization. As such, a skilled artisan would find it prima facie obvious to include inorganic orthophosphates such as arginine phosphate in the composition. Additionally, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." MPEP 2145 citing In re Fulton 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

Applicants argue that Kleinberg and Norfleet do not teach or suggest a method of reducing or inhibiting demineralization and increasing remineralization with a combination of calcium phosphate dihydrate, arginine and sodium monofluorophosphate. 
Examiner disagrees. Kleinberg teaches cariostatic anions of the oral compositions provide buffering to enhance acid neutralization, enhance tooth 

Applicants argue that the specific amounts of calcium phosphate dihydrate (10-60%), arginine (about 1.5%) and sodium monofluorophosphate (provide about 1450 ppm), are not taught by Kleinberg or Norfleet to inhibit demineralization or increase remineralization of teeth. 
Examiner disagrees. The ranges taught by the cited prior art documents overlap with the ranges instantly recited and the prior art is taught to provide tooth remineralization. See MPEP 2144.05. Thus, a skilled artisan would have a reasonable expectation that the method rendered prima facie obvious by the cited prior art would provide remineralization. Specifically, the composition rendered prima facie obvious would include phytate, which is taught by Kleinberg as a cariostatic anion that enhances acid neutralization, enhances tooth remineralization, or both. Additionally, Kleinberg teaches that inorganic orthophosphate (i.e. arginine phosphate) inhibits tooth dissolution 

Applicants argue that product or apparatus claims should be examined on a different standard than method claims because method claims require a person having ordinary skill in the art to be motivated to act in a way as to satisfy the process step(s). Applicants submit that the rejection should be withdrawn since the claims are a method.
Examiner disagrees. The only active step recited in the instant claims is “applying an effective amount of a dentifrice composition to the oral cavity”. The cited prior art not only teaches a dentifrice composition it also teaches the step of applying the dentifrice to the oral cavity (see e.g. Kleinberg at col.5. e.g. lines 53-56). 

Applicants argue that they have presented evidence of secondary considerations that overcome the prima facie case of obviousness established by Examiner and affirmed by the BPAI.  Applicants point to Example 1 of the instant specification as demonstrating that an increase in tooth remineralization when exposed to dicalcium phosphate/arginine/sodium monofluorophosphate. Applicants argue that they have not only shown a reduction in demineralization but also a composition that promotes remineralization. Applicants submit that the rejection should be withdrawn since 
Examiner disagrees. Applicants’ data is based on the following:

    PNG
    media_image1.png
    94
    403
    media_image1.png
    Greyscale
[0240]
wherein Dical represents dicalcium phosphate dihydrate [0241] and MFP represents sodium monofluorophosphate units in ppm fluoride [0242]. The neutralized dicalcium phosphate/arginine phosphate/fluoride formulation is the only formulation to show an actual increase in mineralization in the clinical study [0243] (citations to PG-Pub 2010/0330003). Applicants’ data provides a single data point that remineralizes teeth. Kleinberg also teaches remineralization of teeth by the addition of cariostatic anions or fluoride. Applicants have not compared to compositions of Kleinberg to the compositions of the instant claims to determine if the remineralization reported by Applicants is unexpected. See MPEP 716.02. Thus, Applicants have not met their burden of demonstrating their results are unexpected in view of the cited prior art and Examiner is unable to make such a determination given no amount of dicalcium phosphate is reported in Example 1. Given that Example 1 is a single data point and the instant claims are drawn to 10-60 wt% dicalcium phosphate, it does not appear that Applicants showing is commensurate in scope with the claims.  For these reasons, Applicants argument is unpersuasive. The obviousness rejection presented above and affirmed by the BPAI is maintained. 


Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 11, and 20-21 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6, 11, 17, 19, 21, and 23-24 of U.S. Patent Application No. 16/829,012 (reference application). The claims of the reference application recite a method of applying an effective amount of an oral care composition to the oral cavity of a subject in need thereof to reduce or inhibit demineralization and promote remineralization of teeth wherein the composition comprises arginine, dicalcium phosphate, and sodium monofluorophosphate. See MPEP 2143(I) for obviousness to predictably combine known components.


Conclusion
No claims are currently allowed. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612